DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the positioning of the button is indefinite because of the recitation that the button “is disposed opposite the guide portion with respect to the presser foot in the first direction”.  How is the button opposite the guide portion?  How is this opposite position “with respect to the presser foot in the first direction”?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIIZEKI (US 2007/0215025 A1) in view of FUJIHARA et al. (US 2007/0266920 A1), in view of RAKOV (US 2,130,446) and in further view of WALLSH (US 2,478,032).
Regarding claim 1, NIIZEKI discloses a guiding tool for a sewing machine comprising a presser foot (1; includes cloth presser 5) including a bottom wall (bottom wall of cloth presser 5) and a rear support (6), the bottom wall including a front end and a rear end, the bottom wall being formed with a needle-passing hole (see representation below) between the front end and the rear end, the bottom wall being formed with a slit (see representation below) extending from the needle-passing hole to the front end, the rear support being connected to the rear end of the bottom wall (through 3) (Fig. 1).  NIIZEKI discloses a holder (3; portions thereof) that is attached to a presser bar (8) of the sewing machine and that holds the presser foot (Fig. 1).  NIIZEKI discloses a gauge (10) supported by the rear support in a manner slidable in a first direction parallel to the horizontal axis, the gauge including a ruler (11) and a guide portion (12), the ruler having a ruler surface marked with a scale (20), the guide portion (12) extending from the ruler (Figures 1-4).  NIIZEKI discloses the ruler (11) being disposed above the bottom wall in a vertical direction (Figures 1 and 5).
      

    PNG
    media_image1.png
    678
    831
    media_image1.png
    Greyscale

However, NIIZEKI fails to disclose details about the attachment of the presser foot to the holder.  FUJIHARA discloses a walking foot or cloth presser holder (1A including presser foot 3) as similar to that as taught by NIZEKI.  FUJIHARA discloses a holder (portions of 1A) that is removably attached (screw; para 0058) to a presser bar (38) and that holds a presser foot pivotally about a horizontal axis (note elements 13a, 13b, 12a, 12b) (Figures 1-4 and 8-11).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the attachment of the holder and presser bar of NIIZEKI as a removable attachment in order to provide the proper pressing element for the desired sewing process and for the holder of NIIZEKI to hold the presser foot pivotally about a horizontal axis in order to allow the entire bottom surface area of the presser foot to contact the cloth for efficient pressing thereof.

The combination of NIIZEKI, FUJIHARA and RAKOV fails to disclose the ruler surface (surface wherein markings are located) being inclined.  WALLSH discloses a ruler surface (24) with markings thereon at a rearward extending incline (Figures 4 and 7).  One with ordinary skill in the art can see that the inclined nature of the ruler surface of WALLSH is beneficial in allowing a user to easily see the markings from an above-forward position (wherein a sewing machine user stands).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the ruler plate/surface of NIIZEKI in view of FUJIHARA and RAKOV at a rearward extending incline, in light of the teachings of WALLSH, in order for the markings to be easily visible for a sewing machine user.     
 Regarding claim 2, NIIZEKI discloses the guide portion (12) extends forward from an end of the ruler plate and the guide portion (12) includes a distal portion (15; 
Regarding claim 3, NIIZEKI discloses the presser foot includes a side wall (portion of 3) connected to a side edge of the bottom wall (Fig. 1).  Within FUJIHARA, please note elements 12a, 13a, 3a and 3b (Figures 1-4).   
Regarding claim 5, NIIZEKI discloses an engagement member (7) configured to allow stepwise sliding movement of the ruler (11) (para 0029) (Fig. 1).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIIZEKI (US 2007/0215025 A1) in view of FUJIHARA et al. (US 2007/0266920 A1), in view of RAKOV (US 2,130,446) in view of WALLSH (US 2,478,032) and in further view of TSUTA (US 6,244,202 B1).
The combination of NIIZEKI, FUJIHARA, RAKOV and WALLSH discloses a guiding tool having a presser foot as discussed above.  However, the combination of NIIZEKI, FUJIHARA, RAKOV and WALLSH fails to disclose the side wall of the presser foot including a recessed portion accommodating the distal portion of the guide portion.  TSUTA teaches a presser foot (43) wherein an outer portion thereof comprising a recessed portion (rectangular notch as shown in figure 4) that is functionally capable of accommodating a distal portion (53) of a guide portion (50) (Figures 1 and 4).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the side wall (outer most portion) of the presser foot of the combination of NIIZEKI, FUJIHARA, RAKOV and WALLSH with a .    

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIIZEKI (US 2007/0215025 A1) in view of FUJIHARA et al. (US 2007/0266920 A1), in view of RAKOV (US 2,130,446) in view of WALLSH (US 2,478,032) and in further view of FREY et al. (US 4,899,677).
Regarding claim 6, the combination of NIIZEKI, FUJIHARA, RAKOV and WALLSH discloses a guiding tool as discussed above.  However, the combination of NIIZEKI, FUJIHARA, RAKOV and WALLSH fails to disclose irregularities on the ruler plate, an engagement portion and a button as claimed.  FREY discloses a ruler plate (13) comprising irregularities (19), an resilient engagement member (23) having an engagement portion (21) and a button (top portion of screw 25; circular shaped like a “button” and performs the function as claimed) wherein the engagement portion (21) is capable of resilient engagement with the irregularities (19), the button (25) being capable of switching a positon of the engagement portion between a state (screw 25 is tightened) in which the engagement portion engages the irregularities and another state (screw 25 is loosened) in which the engagement potions does not engage the irregularities (Figures 1-4).  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the guiding tool of the combination of NIIZEKI, FUJIHARA, RAKOV and WALLSH with irregularities on the ruler plate, an engagement member and a button, in light of the teachings of 
Regarding claim 7, within the combination of NIIZEKI, FUJIHARA, RAKOV, WALLSH and FREY, the button (top portion of screw 25) of FREY would be located around 6, 7 of NIIZEKI and therefore being disposed opposite the guide portion (12) with respect to the presser foot in the first direction (Fig. 1 of NIIZEKI). 

Conclusion
The prior art made of record and not relied upon, as cited on the attached PTO-892, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732